Citation Nr: 1616208	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  09-43 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of lumbosacral spine.

2.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1979 to May 1980 and from January 1981 to December 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2015 rating decision, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PTSD).  This represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2015 correspondence, the Veteran stated that her fibromyalgia and lumbar spine conditions are secondary to her service-connected PTSD.  In a March 2016 post remand brief, the Veteran's representative argued that the Veteran's service-connected PTSD is related to her fibromyalgia.  Specifically, the representative argues that "[t]here is medical evidence that show[s] the direct correlation between PTSD and fibromyalgia."  The representative also attaches two articles which discuss the prevalence of PTSD in fibromyalgia patients and the link between PTSD and fibromyalgia.  

The Veteran was granted entitlement to service connection for PTSD in May 2015 while the issues on appeal were in remand status.  Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The Veteran was not afforded a VA examination in connection with her claims for service connection for degenerative joint disease and fibromyalgia.  A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is evidence of current disabilities and assertions that the disabilities are related to a service-connected disability, but insufficient medical evidence to upon which the Board can rely.  On remand, the Veteran should be afforded a VA examination which addresses all theories of entitlement. 

Further, the Veteran has not been provided notice regarding secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran concerning how to substantiate a claim for service connection as secondary to a service-connected disability.
The Veteran alleges that her service-connected PTSD is related her degenerative joint disease and fibromyalgia.  See November 2015 correspondence; March 2016 post remand brief.

2.  Then, schedule the Veteran for a VA examination.  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinions.  The examiner is asked to offer opinions as to the following questions:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine condition began in or is related to active service.

(b)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's fibromyalgia began in or is related to active service.

On the Veteran's October 2006 VA Form 21-526, the Veteran indicated that her spine disability and fibromyalgia began in 1979.  Subsequent attempts to locate the Veteran's service treatment records were unsuccessful.  The examiner's opinion must acknowledge and discuss the Veteran's assertions regarding the onset of symptoms and the examiner may not rely solely on the lack of service treatment records to support an opinion.

(c)  Whether it is at least as likely as not (a 50 percent probability or greater) that Veteran's lumbar spine condition is caused by the Veteran's service-connected PTSD.

(d)  Whether it is at least as likely as not that Veteran's lumbar spine condition is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected PTSD.

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's lumbar spine condition found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

(e)  Whether it is at least as likely as not (a 50 percent probability or greater) that Veteran's fibromyalgia is caused by the Veteran's service-connected PTSD.

(f)  Whether it is at least as likely as not that Veteran's fibromyalgia is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected PTSD.

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's fibromyalgia found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.
The examiner's attention is directed to the November 2015 and March 2016 statements (and accompanying articles) which indicate that there may be a relationship between PTSD and the lumbar spine condition and/or fibromyalgia.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Ensure that the information provided in the examination reports satisfy the criteria above and, if not, return the reports as insufficient.  Then, readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




